Citation Nr: 1456841	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-46 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 11, 1996 for the grant of separate compensable evaluations for disabilities of the right and left shoulders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In December 2009, the Board denied entitlement to an effective date prior to February 17, 2005 for the grant of service connection for left and right shoulder disabilities.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Joint Motion for Partial Remand, addressing only the effective date issue (though other claims were addressed in the cited Board decision and in a simultaneous decision from the same date), the Veteran's representative and the VA General Counsel noted that the Board must either readjudicate the appeal as one of the effective date for an increased rating claim that resulted in separate disability ratings or provide an adequate statement of reasons and bases for why the February 2005 claim could not be considered an increased rating claim.  The Joint Motion was granted by the Court in July 2010 and the case was returned to the Board.  

In February 2011, the Board granted an effective date of June 11, 1996 for the grant of separate compensable disability ratings for left and right shoulder disorders.  The Veteran appealed this decision and in a November 2013 Memorandum Decision the Court set aside the February 2011 Board decision and remanded the matter to the Board for readjudication.  


FINDINGS OF FACT

1.  The Veteran's initial appeal for separate compensable evaluations for right and left shoulder disorders, as separate from his service-connected cervical spine disorder, was denied by an unappealed January 1989 Board decision.

2.  The next submission after the January 1989 Board decision indicating an intent to apply for a higher rating for the shoulder disorders was received on February 1, 1989.

3.  Evidence as early as 1984 indicates episodes of subluxation and pain of the left and right shoulders. 


CONCLUSION OF LAW

The criteria for an effective date of February 1, 1989 have been met for the grant of separate compensable evaluations for right and left shoulder disorders.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The duty to notify was satisfied in this case by December 2005, March 2006, and August 2007 letters.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained records corresponding to all relevant treatment described by the Veteran.  Notably, there are 20 volumes worth of evidence in this case.  As this is an effective date claim, rather than a claim that would be determined based upon the nature or etiology of the disabilities at issue, the Board finds no basis for a further VA examination to address either matter.  See 38 C.F.R. § 3.159(c)(4).  Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to receipt of the claim, the increase is effective as of the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  See Harper v. Brown, 10 Vet. App. 125 (1997).

In this case, the Veteran initially applied for service connection for a "[b]roken neck" in April 1971.  In July 1971, service connection was granted for a disability characterized as "residuals, fracture dislocation C-4 healed, mild limitation of motion, cervical spine."  

The Veteran filed multiple claims for higher ratings throughout the years.  Of note, a May 1985 rating decision assigned a 100 percent temporary evaluation on the basis of left shoulder surgery.  The rating decision contained the statement that "[r]ecurrent subluxation of shoulders is secondary to cervical spine injury," and that a separate evaluation would be considered if there were residual symptoms on the next VA examination "not related to cervical symptoms."  The Veteran's service-connected disorder was also recharacterized, in the coded section of the decision, to include recurrent subluxation of the shoulders.  Thus, this decision recognized that bilateral shoulder disorders were part of the service-connected cervical spine disorder.  The Veteran disagreed with this decision and perfected an appeal to the Board.

In a January 1989 decision, the Board found that the level of disability contemplated for a compensable rating for orthopedic shoulder disorders had not been objectively shown.  In the order, the Board determined that entitlement to an increased evaluation for postoperative cervical spine fusion C3-C4, with lordotic reversal, radiculopathy, brachial plexus syndrome, and recurrent subluxation of the shoulders, currently rated as 60 percent disabling, was not established.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C. §§ 4003, 4066 (West 1988); 38 C.F.R. § 19.104 (1988).  

As noted by the Court in November 2013, the pertinent question in this case is when after the January 1989 decision were increased evaluations for acknowledged service-connected shoulder disabilities requested by the Veteran or reasonably raised by the record.  

On February 1, 1989, VA received a statement from the Veteran in which he requested entitlement to a higher compensation and specifically referenced his left shoulder.  This serves as the date of the claim for a higher rating that eventually resulted in the award of separate compensable ratings for left and right shoulder disorders.  There is no submission between issuance of the January 1989 Board decision and receipt of this statement on February 1, 1989 that can be reasonably construed as a claim for a higher rating for any of the Veteran's service-connected disabilities.  The evidence of record is also against a finding that an increase in the severity of the shoulder disorders occurred in the year prior to this claim.  For example, subluxation and pain of the left and right shoulders is documented in VA records as early as 1984.  Thus, the proper effective date for the grant of separate compensable ratings for the left and right shoulder disorders is February 1, 1989.  38 C.F.R. § 3.400(o).  


ORDER

Entitlement to an effective date of February 1, 1989 is granted for the award of separate compensable evaluations for disabilities of the right and left shoulders.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


